Order filed, August 9, 2012.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00550-CR
                                   ____________

                           RICHARD GARCIA, Appellant

                                           V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 268th District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 10-DCR-056120


                                       ORDER

      The reporter’s record in this case was due July 9, 2012, 2012. See Tex. R. App. P.
35.1. On July 11, 2012, this court granted the court reporters request for extension of
time to file the record until August 8, 2012. To date, the record has not been filed with
the court. Because the reporter’s record was not filed within the time prescribed in the
first request, the court GRANTS your second request and issues the following order.

      We order Mindy Hall, the official court reporter, to file the record in this appeal
on or before September 7, 2012. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Mindy
Hall does not timely file the record as ordered, the Court may issue an order directing the
trial court to conduct a hearing to determine the reason for the failure to file the record.



                                       PER CURIAM